DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Doug Gallagher on 4/18/2022.

The application has been amended as follows: 
	Claim 1 lines 24 change “the fourth tail electrodes” to “the fourth tail electrode”.
	Claim 6 lines 18 change “the fourth tail electrodes” to “the fourth tail electrode”.
	Claim 14 lines 18 change “the fourth tail electrodes” to “the fourth tail electrode”.

REASONS FOR ALLOWANCE
Claims 1, 6 – 9, 11 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 6, 14:
The closest prior art is Shin et al. (U.S. Patent Publication 20160195981 A1).
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “the plurality of electrode groups further comprise a tail electrode group arranged at a rearmost side in the first direction, and the plurality of signal lines further comprise at least a third signal line; the tail electrode group comprises at least a first tail electrode, a second tail electrode, a third tail electrode and a fourth tail electrode, the second tail electrode and the third tail electrode are between the first tail electrode and the fourth tail electrodes, and the first tail electrode and the fourth tail electrode are electrically and physically connected with the third signal line; the plurality of signal lines further comprise a fourth signal line, and the third head electrode and the second tail electrode are electrically and physically connected with the fourth signal line; the plurality of signal lines further comprise a fifth signal line, and the fifth signal line is only electrically and physically connected with the third tail electrode alone; Page 2 of 12Application No. 16/471,910PATENTResponse after 12/29/2022 FOADocket: CU-74285 BOE/DGthe head electrode group further comprises a fifth head electrode, the tail electrode group further comprises a fifth tail electrode, and the plurality of signal lines further comprise a seventh signal line; the fifth head electrode and the fifth tail electrode are electrically and physically connected with the seventh signal line.", in the context of the rest of the claimed limitations.

	Claims 7– 9, 11 – 13, 15 depend on claims 1, 14 and are found allowable for at least the same reason as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/           Primary Examiner, Art Unit 2693